Citation Nr: 1236738	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  06-21 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial extraschedular evaluation in excess of 40 percent for fibromyalgia under 38 C.F.R. § 3.321.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1989 to September 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for PTSD and granted service connection for fibromyalgia, rated 20 percent disabling.

In an August 2009 decision, the Board affirmed the denial of service connection for PTSD, and granted an increased, 40 percent schedular evaluation for fibromyalgia.  An evaluation in excess of 40 percent, based on extraschedular evaluation under 38 C.F.R. § 3.321, was denied.

The Veteran appealed the denial of service connection and the denial of entitlement to a yet higher extraschedular evaluation for fibromyalgia to the United States Court of Appeals for Veterans Claims, which in July 2010, based on a Joint Motion, vacated the Board's decision and remanded the matters for further consideration.  The grant of entitlement to a schedular 40 percent evaluation for fibromyalgia was not disturbed, and the RO has implemented that grant in an October 2009 decision.

In June 2011, the Board reconsidered the claims, consistent with the Joint Motion.  Service connection for PTSD was granted; the RO implemented that grant in an October 2011 decision.  As this was a full grant of the benefit sought on appeal, there is no further question before the Board with respect to the PTSD issue.

The Board also remanded the issues of extraschedular evaluation of fibromyalgia and the inferred claim of entitlement to TDIU to the RO.  Entitlement to TDIU must be considered as a possible avenue of entitlement to a 100 percent evaluation, in light of evidence of unemployment and allegations such is due to service connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO adjudicated the TDIU issue in October 2011; it remains on appeal, however, as part of the claim for increased evaluation for fibromyalgia.

In a February 2012 decision, the Board again remanded the claims for further development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In February 2012, the Board directed that the Veteran be afforded a VA eye examination to determine whether any currently reported visual disturbances were related to service-connected fibromyalgia.  Although this examination was conducted in April 2012, the resulting report is not adequate for adjudication.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner was specifically informed that a "full and complete rationale" for any offered medical opinion was required.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, the examiner merely made the bare statement that diagnosed vitreal floaters were "not related to fibromyalgia."  This is not sufficient.  Moreover, the opinion does not clearly address whether fibromyalgia may have aggravated the eye condition.

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner's bare conclusory statement renders the examination inadequate, and not compliant with the Board's remand instructions.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, further remand is required to obtain the necessary rationale for the stated opinion.

As a claim for TDIU is dependent upon the degree and rating of the impairments due to individual disabilities, that issue is inextricably intertwined with the evaluation of fibromyalgia.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The Board additionally requested that the Veteran be afforded another opportunity to submit important, relevant evidence in the form of a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The information was needed to clarify his employment status; copies of tax returns (to include W-2s) for the past 5 years, as well as statements from himself, family, friends, or customers regarding the extent of his business activities were also requested.  The Veteran failed to respond.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's lack of response after a specific request may cause the Board to draw a negative inference from his inaction; this is the second time the Veteran has been cautioned that a failure to submit the requested evidence may have a negative impact on his claims.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the April 2012 VA eye examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  A clear statement that such a review was performed is required.
The examiner must then provide a clear rationale for his stated opinion that diagnosed vitreal floaters are not related to fibromyalgia.  The reasoning must address whether the eye condition is caused or aggravated by service or a service-connected disability.

If the examiner feels that the requested opinion or rationale cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



